Case 2:20-cv-00181-DBB-JCB Document 45 Filed 11/05/20 PageID.315 Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH



 ENGINEERED ROOF DE-ICING INC. a
 Utah Limited Liability Company                              Case No.: 2:20-CV-00181-DBB-JCB

             Plaintiff,                                            SCHEDULING ORDER

 vs.                                                                 Judge: David Barlow

 VALIN CORPORATION, a California                              Magistrate Judge: Jared C. Bennett
 Corporation,

             Defendant.


            Pursuant to Fed. R. Civ. P. 16(b), the Court received the Attorney Planning Meeting Report

filed by Plaintiff Engineered Roof De-Icing, Inc. (“Engineered”) and Defendant Valin

Corporation’s (“Valin”). The following matters are scheduled. The times and deadlines set forth

herein may not be modified without the approval of the Court and on a showing of good cause

pursuant to Fed. R. Civ. P. 6.

ALL DEADLINES ARE SET FOR 11:59 P.M. ON THE DATE INDICATED UNLESS
EXPRESSLY STATED TO THE CONTRARY

       1.           PRELIMINARY MATTERS/DISCLOSURES                                         DATE

              a.    Plaintiff’s initial disclosures including disclosures                   11/16/2020
                    pursuant to LPR 2.2


              b.    Defendant’s initial disclosures including disclosures                   11/23/2020
                    pursuant to LPR 2.2

                    Commencement of fact discovery after initial disclosures                11/30/2020
                    LPR 1.3
Case 2:20-cv-00181-DBB-JCB Document 45 Filed 11/05/20 PageID.316 Page 2 of 7




         c.    Plaintiff serves Initial Infringement Contentions [LPR                   12/28/2020
               2.3]


         d.    Defendant serves Initial Non-Infringement,                               01/11/2021
               Unenforceability, and Invalidity Contentions
               If no infringement claims, Plaintiff serves Initial Non-
               Infringement, Unenforceability, and Invalidity
               Contentions [LPR 2.4, 2.6]

         e.    Final Infringement Contentions [LPR 3.1]                                 05/24/2021



         f.    Final Unenforceability and Invalidity Contentions                        06/07/2021
               [LPR 3.1]


         g.    Final Non- Infringement, [LPR 3.2]                                       06/21/2021




    2.         DISCOVERY LIMITATIONS                                                    NUMBER

         a.    Maximum number of depositions 1 by Plaintiff(s)                          10

         b.    Maximum number of depositions 2 by Defendant(s)                          10

         c.    Maximum number of hours for each deposition                              7
               (unless extended by agreement of parties)

         d.    Maximum interrogatories 3 by any party to any party                      25

         e.    Maximum requests for admissions by any party to any                      Unlimited

1
  Excluding depositions of experts.
2
  Excluding depositions of experts.
3
  An interrogatory or multiple interrogatories seeking the basis of a party’s affirmative defenses,
infringement contentions, or invalidity contentions counts as one interrogatory regardless of the
number of affirmative defenses alleged or the number of infringed or invalid claims alleged. A
party may object to the time of discovery as set forth in LPR 1.7.

                                                2
Case 2:20-cv-00181-DBB-JCB Document 45 Filed 11/05/20 PageID.317 Page 3 of 7




            party

       f.   Maximum requests for production by any party to any                       Unlimited
            party


       g.   The parties shall handle a claim of privilege or protection as trial preparation
            material asserted after production pursuant to the Court’s Standard Protective
            Order.

            The Parties shall handle discovery of electronically stored information as set forth
            in section 2(d) of the parties’ Attorney Planning Meeting Report.




                                                                                      DATE

       h.   Deadline to serve written discovery before claim construction             07/02/2021
            [R. 34]:



       i.   Close of fact discovery before claim construction [LPR 1.3(a)]:           08/02/2021




       j.   Disclosure of intent to rely on opinions of counsel and                   7 Days After
            materials in support [LPR 1.3(c)]:                                        Claim
                                                                                      Construction
                                                                                      Order


       k.   Deadline to file motion for additional discovery [LPR 1.3(b)]:            14 Days After
                                                                                      Claim
                                                                                      Construction

                                             3
Case 2:20-cv-00181-DBB-JCB Document 45 Filed 11/05/20 PageID.318 Page 4 of 7




                                                                                  Order




    3.            AMENDMENT OF PLEADINGS/ADDING PARTIES 4                         DATE
            a.    Last day to file motion to amend pleadings                      02/16/2021



            b.    Last day to file motion to add parties                          02/16/2021




    4.                                                                            DATE
                  CLAIM CONSTRUCTION PROCESS

            a.    Parties exchange proposed claim terms and claim constructions   07/06/2021
                  for construction [LPR 4.1(a)]

            b.    Reach agreement to submit no more than 10 terms for             07/12/2021
                  construction [LPR 4.1(b)]


            c.    Parties file Cross-Motions for Claim Construction and Joint     08/09/2021
                  Appendix [LPR 4.2(a) & (b)]


            d.    Parties file Simultaneous Responsive Claim Construction         09/07/2021
                  Briefs [LPR 4.2(c)]

4
    Counsel must still comply with the requirements of Fed. R. Civ. P. 15(a).

                                                   4
Case 2:20-cv-00181-DBB-JCB Document 45 Filed 11/05/20 PageID.319 Page 5 of 7




            e.    Joint Claim Construction Chart & Joint Status Report Due                 09/13/2021
                  [LPR 4.2(f)]


            f.    Tutorial for Court [LPR 4.4]                                             09/20/2021



            g.    Parties exchange exhibits [LPR 4.3]                                      09/27/2021




            h.    Claim Construction Hearing 5 [LPR 4.3]                                   TBD


    5.            EXPERT DISCOVERY                                                         DATE

            a.    Parties bearing burden of proof [LPR 5.1(b)]                             28 Days After
                                                                                           Claim
                                                                                           Construction
                                                                                           Order


            b.    Counter reports [LPR 5.1(c)]                                             56 Days After
                                                                                           Claim
                                                                                           Construction
                                                                                           Order


            c.    Close of expert discovery [LPR 5.2]                                      91 Days After
                                                                                           Claim
                                                                                           Construction
                                                                                           Order


    6.            DISPOSITIVE MOTIONS                                                      DATE

            a.    Deadline to file dispositive motions required to be filed with           08/09/2021
                  claim construction [LPR 6.2]

5
    Parties should contact the Court to set the date for the Claim Construction Hearing.

                                                   5
Case 2:20-cv-00181-DBB-JCB Document 45 Filed 11/05/20 PageID.320 Page 6 of 7




       b.   Deadline to file opposition to dispositive motions filed with    09/07/2021
            claim construction [LPR 6.2]

       c.   Deadline to file reply to dispositive motions filed with claim   09/20/2021
            construction [LPR 6.2]

       d.   Deadline for filing dispositive or potentially dispositive       119 Days After
            motions [LPR 6.1]                                                Claim
                                                                             Construction
                                                                             Order

       e.   Deadline for filing partial or complete motions to exclude       119 Days After
            expert testimony                                                 Claim
                                                                             Construction
                                                                             Order


 7.         SETTLEMENT/ALTERNATIVE DISPUTE                                   DATE
            RESOLUTION/ OTHER PROCEEDINGS

       a.   Likely to request referral to a Magistrate Judge for             No
            settlement conference:

       b.   Likely to request referral to court-annexed arbitration:         No

       c.   Likely to request referral to court-annexed mediation:           No

       d.   Last day to seek stay pending reexamination [LPR 3.5]            06/21/2021

       e.   The parties will complete private mediation/arbitration          NA
            by:


       f.   Evaluate case for Settlement/ADR on                              30 days after
                                                                             the Claim
                                                                             Construction
                                                                             Order


       g.   Settlement probability:                                          Fair




                                             6
Case 2:20-cv-00181-DBB-JCB Document 45 Filed 11/05/20 PageID.321 Page 7 of 7




 8.        TRIAL AND PREPARATION FOR TRIAL                                             DATE

      a.   Plaintiff is directed to file a new scheduling order within
           14 days of ruling on claim construction. The Court will set
           trial deadlines in that order or through a case management
           conference.
      b.   Trial                         Length

           Jury Trial                    3-4 days


 9.        OTHER MATTERS

           Parties should file all Motions in Limine well in advance of the Final Pre Trial.



      DATED this 5th day of November 2020.



                                           BY THE COURT:



                                           ____________________________
                                           Jared C. Bennett
                                           United States Magistrate Judge




                                              7
